Case 1:18-cv-05775-ERK-TAM Document 30-3 Filed 04/22/19 Page 1 of 8 PageID #: 216




                          EX {BIT C
Case 1:18-cv-05775-ERK-TAM Document 30-3 Filed 04/22/19 Page 2 of 8 PageID #: 217




                         EX1-I[BITC1
 Case 1:18-cv-05775-ERK-TAM Document 30-3 Filed 04/22/19 Page 3 of 8 PageID #: 218



                  Voynow, Bayard, Whyte and Company, LLP
                               1210 Northbrook Drive, Suite 140
                                     Trevose, PA 19053
                                 admin@voynowbayard.com
                                        215-355-8000




07/3112017                                             Client: 5266

STAR NISSAN INC.                                       Invoice:       3197
206-26 NORTHERN BLVD
BAYSIDE, NY 11361


PROFESSIONAL SERVICES:
                                                                             2,410.00
   PREPARATION AND FILING OF INTERNAL
   REVENUE SERVICE FORMS 8886, FOR TAX
   YEARS 2013-2016 REQUIRED BY INTERNAL
   REVENUE NOTICE 2016-66 FOR THE
   COMPANIES PARTICIPATION IN
   REINSURANCE ACTIVITIES WITH, AND
   PREMIUM REMITTANCES INTO, STAR
   REINSURANCE COMPANY LTD FOR
   EXTENDED WARRANTY AND OTHER
   AFTERSALE PRODUCTS ALLOWED UNDER
   IRS TECHNICAL ADVICE MEMORANDUM
   200458012. AS WELL AS THE GATHERING
   OF INFORMATION REQUIRED TO
   COMPLETE THE REQUIRED FORMS.




                                                           Invoice Total     $2,410.00
  Case 1:18-cv-05775-ERK-TAM Document 30-3 Filed 04/22/19 Page 4 of 8 PageID #: 219


                  Voynow, Bayard, Whyte and Company, LLP
                              1210 Northbrook Drive, Suite 140
                                    Trevose, PA 19053
                                admin@voynowbayard.oom
                                       215-355-8000




07/31/2017                                             Client: 5266

STAR NlSSAN INC.                                       Invoice:       3208
206-26 NORTHERN BLVD
BAYSIDE, NY 11361


PROFESSIONAL SERV|CE8
                                                                             4,285.00
    FINAL BILLING FOR WORK COMPLETED ON
    DECEMBER 31, 2016 CLOSING OF THE
    BOOKS, PREPARATION OF TAX
    WORKPAPERS AND PREPARATION OF
    FEDERAL,S TATE AND CITY CORPORATE
    TAX RETURNS.




                                                           invoice Total     $4,285.00
Case 1:18-cv-05775-ERK-TAM Document 30-3 Filed 04/22/19 Page 5 of 8 PageID #: 220




                         EXHIBIT C2
 Case 1:18-cv-05775-ERK-TAM Document 30-3 Filed 04/22/19 Page 6 of 8 PageID #: 221


                 Voynow, Bayard, Whyte and Company, LLP
                             1210 Northbrook Drive, Suite 140
                                   Trevose, PA 19053
                               admin@voynowbayard.com
                                      215~355~8000




09/27/2017                                           Client: 5266

STAR NISSAN INC.                                     Invoice:       3307
206~26 NORTHERN BLVD
BAYSIDE, NY 11361


PROFESSIONAL SERVICES:
                                                                           3.30000
   SPECIAL ACCOUNTING SERVICES AS
   REQUESTED HELATED TO
   CONTROLLERSHIP FUNCTIONS;

   INTERIM VISIT TO THE DEALERSHIP ON
   APRIL 19, 2017 AS REQUESTED BY
   MICHAEL KOUFAKIS TO ASSIST JACKIE
   WITH BANK RECONCILATIONS, GET READY
   FOR MONTH END FINANCIAL STATEMENTS,
   FACTORY PARTS RECONCILATIONS AND
   HELP ANSWER ANY QUESTIONS THE
   OFFICE STAFF HAS

    ACCOUNTANTS
    BOB SEIBEL 10 HOURS
    DAVID KUMOR 10 HOURS




                                                         Invoice Total     33,300.00
 Case 1:18-cv-05775-ERK-TAM Document 30-3 Filed 04/22/19 Page 7 of 8 PageID #: 222


                 Voynow, Bayard, Whyte and Company, LLP
                              1210 Northbrook Drive, Suite 140
                                    Trevose, PA 19053
                                admin@voynowbayard.com
                                        215-355-8000




09127/2017                                             Client: 5266

STAR NISSAN INC.                                       Invoice:       3310
206~26 NORTHERN BLVD
BAYSIDE, NY 11361


PROFESSIONAL SERVICES:
                                                                             7,920.00
   SPECIAL ACCOUNTING SERViCES AS
   REQUESTED RELATED TO
   CONTROLLERSHIP FUNCTlONS:

   INTERIM vls1T TO THE DEALERSHIP AS
   REQUESTED ON MAY 3 AND 4, 2017 TO
   ASSIST JACKTE WITH BANK
   RECONCILIATIONS, GET READY FOR
   MONTH END FINANCIAL STATEMENTS,
   FACTORY PARTS RECONCILIATIONS,
   SALES TAX FiL1NGS AND HELP ANSWER
   ANY QUEST|ONS THE OFFICE STAFF HAS
                                                                               314.00
    LODGING


    /\QCOUMANTS
    BOB SEIBEL  20 HOURS
    DAVID KUMOR 20 HOURS
    RANDY FRANZEN 8 HOURS




                                                          Invoice Total      $8,234.00
 Case 1:18-cv-05775-ERK-TAM Document 30-3 Filed 04/22/19 Page 8 of 8 PageID #: 223



                 Voynow, Bayard, Whyte and Company, LLP
                              1210 Northbrook Drive, Suite 140
                                    Trevose, PA 19053
                                admin@voynowbayard.com
                                       215-355-8000




09/27/2017                                            Client: 5266

STAR NISSAN INC.                                      Invoice:       3314
206-26 NORTHERN BLVD
BAYSIDE, NY 11361


PROFESSIONAL SERVICES:
                                                                            3,300.00
   SPECIAL ACCOUNTING SERVICES AS
   REQUESTED RELATED TO
   CONTROLLERSHIP FUNCTIONS:

   INTERIM VISITS TO THE DEALERSHIP AS
   REQUESTED ON MAY 23, 2017 TO ASSIST
   JACKIE WITH BANK RECONCIUATIONS. GET
   READY FOR MONTH END F1NANt:|AL
   STATEMENTS, FACTORY PARTS
   RECONCILIATIONS, SALES TAX FIUNGS
   AND HELP ANSWER ANY QUESTlONS THE
   OFFICE STAFF HAS.

    ACCOUNTANTS
    BOB SEIBEL 10 HOURS
    TIM KRAVETS 10 HOURS




                                                          invoice Totai     $3,300.00
